801 N.E.2d 947 (2004)
207 Ill. 2d 606
280 Ill. Dec. 2
Christina L. MIDRIFF, etc., et al., respondents,
v.
Tina M.F. GINGRICH, etc., petitioner.
No. 96243.
Supreme Court of Illinois.
January 28, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Midkiff v. Gingrich, case No. 5-03-0059 (03/11/03), denying the petition for leave to appeal. The appellate court is directed to consider the appeal on its merits.
THOMAS, J., took no part.